Citation Nr: 1454394	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  08-28 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1976, November 1976 to September 1992, and from January 2003 to April 2004.  He served in the Army Reserve from 1992 to 2003. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO), which denied the benefits sought on appeal.

In June 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.

This matter was previously before the Board in October 2009.  The Board remanded the issue currently on appeal with instructions to further develop the record and readjudicate the claim.  The requested development was completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In any case, the Board requested a VHA medical expert opinion and, in December 2014, received a response from a qualified medical expert.  As discussed below, the VHA medical expert opinion supports the grant of the Veteran's claim, so remand for any further development could not benefit the Veteran and would only delay favorable resolution of his claim.  Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).


FINDING OF FACT

It is at least as likely as not that the Veteran's diabetes mellitus had its initial onset, to a compensable degree, within one year of his September 1992 separation from active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus has been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  As the Board's decision is favorable to the Veteran, no additional notice or development is required.  

The Veteran asserts that he currently suffers from diabetes mellitus that was incurred in or as a result of his active duty service.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  Diabetes mellitus is listed as a chronic disease under 38 C.F.R. § 3.309(a), so the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease do apply in the instant case.  

The record on appeal now includes a December 2014 VHA opinion letter.  The VA physician who provided the letter is an internist and endocrinologist.  He opined:

[I]t is my opinion that this claimant's diabetes is type 2 requiring insulin, oral hypoglycemic agents and restricted diet that started approximately in November 1992 or around that time...It is at least as likely as not that the Veteran's diabetes mellitus had its initial onset in November 1992, or any time within one year of separation from active duty service September 1992.

The other medical evidence of record, while ambiguous regarding the onset of the Veteran's current diabetes, does not contradict this opinion.  See, e.g., January 2005 VA Examination (indicating date of onset "unknown" but also suggesting possible onset in or soon after November of 1992).  There is no competent medical opinion directly contrary to the December 2014 VHA medical expert opinion regarding the date of onset.  The Board finds, based on the December 2014 VHA medical expert opinion that it is at least as likely as not that the onset of the Veteran's current diabetes mellitus occurred within one year of his September 1992 discharge from active service, therefore service connection is warranted on a presumptive basis.  See 38 C.F.R. § 3.307(a)(3).

Accordingly, entitlement to service connection for diabetes mellitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309; Gilbert, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


